Citation Nr: 0514265	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an effective date prior to May 9, 2000 for 
entitlement to service connection for residuals of cold 
injury to the feet.



REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which, in part, denied the 
veteran's claim of entitlement to an earlier effective date 
for service-connected residuals of a cold injury to the feet.  

Procedural history

The veteran served on active duty from September 1948 to 
August 1952.

In a September 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of frozen feet.  The veteran was sent a letter 
dated September 28, 1988 informing him of that decision and 
of his appellate rights.  He did not appeal.

In August 2000, the veteran indicated that he wished to 
reopen his claim of entitlement to service connection for a 
"bilateral foot condition."  In a January 2001 rating 
decision, the RO granted service connection for residuals of 
cold injury to the feet.  The RO assigned a 20 percent rating 
for the each foot effective August 31, 2000.  In April 2002, 
the rating was increased to 30 percent for each foot, 
effective May 9, 2000, based on a VA outpatient treatment 
record from that date.  
The veteran questioned the effective date for the grant of 
service connection.  In a September 2002 rating decision, the 
RO denied entitlement to an earlier effective date for both 
claims.  The veteran submitted a notice of disagreement with 
that decision in December 2002.  A statement of the case 
(SOC) was issued by the RO in January 2003.  The veteran's 
appeal concerning the effective date of service connection of 
his cold injuries to his right and left foot was perfected by 
the timely submission of a substantive appeal (VA Form 9) in 
February 2003.

The veteran indicated in his February 2003 substantive appeal 
that he wanted a Travel Board hearing, but the request was 
later withdrawn.  See 38 C.F.R. § 20.704(e) (2004).  

Matters not on appeal

In the September 2002 rating decision, the RO granted 
entitlement to a total disability based on individual 
employability (TDIU), effective May 29, 2002.  The decision 
also granted Dependents' Educational Assistance under Title 
38 U.S.C. Chapter 35 (DEA).  In an August 2003 Decision 
Review Officer (DRO) decision, the veteran was granted an 
earlier effective date of May 9, 2000 for TDIU and DEA.  

To the Board's knowledge, the veteran has not disagreed with 
the assignment of the May 9, 2000 effective date for TDIU and 
DEA.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the only issue on appeal is the matter of 
the veteran's entitlement to an earlier effective date for 
service connection for frozen feet.


FINDINGS OF FACT

1.  Service connection for residuals of a frostbite injury to 
the feet was denied by rating decision in September 1988.  
The veteran did not appeal that decision within the time 
allowed by law and regulations.

2.  In an April 2002 rating decision, the RO assigned an 
effective date of May 9, 2000 for service connection for the 
veteran's bilateral foot disability, based on a VA outpatient 
record of that date.




CONCLUSION OF LAW

The criteria for an effective date earlier than May 9, 2000 
for the grant of service connection for residuals of cold 
injury of the feet have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157,  
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned May 9, 2000 for the grant of service 
connection for cold injury residuals of the feet.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issues here on appeal.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony.  As noted in the Introduction, 
the veteran indicated in his February 2003 substantive appeal 
that he wanted a Travel Board hearing, but the request was 
later withdrawn.  See 38 C.F.R. § 20.704(e) (2004).  The 
veteran has not since asked for another hearing.

Pertinent law and regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2004).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Under 38 C.F.R. § 3.157, the date of a VA 
hospitalization or examination may be accepted as an informal 
claim.
  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

Liberalizing legislation

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2004).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual background

The veteran served in the United States marine Corps from 
1948 to 1952.  Service in Korea is indicated by the evidence 
of record. 

It appears that the veteran's initial contact with the VA 
adjudication system was in May 1988, when he filed a claim of 
entitlement to service connection for bilateral hearing loss.  
During an August 1988 VA examination, the veteran reported a 
history of frostbite.  In a September 1988 decision, the RO 
denied service-connection for history of frostbite of the 
feet.  The veteran was sent letter dated September 28, 1988 
informing him of that decision and of his appellate rights.  
The veteran did not appeal that decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim to reopen entitlement to service connection for a 
"bilateral foot condition" was received on August 31, 2000.  
In a January 2001 rating decision, the RO granted service 
connection for cold injury residuals of the feet, assigning 
an effective date of August 31, 2000.  In an April 2002 
rating decision, the RO increased the assigned disability 
ratings to 30 percent each, effective May 9, 2000.  This 
decision was based on a VA outpatient note of that date, 
which the RO construed to be an informal claim to reopen the 
veteran's previously denied claim for service connection.

The veteran subsequently filed a claim for entitlement to an 
earlier effective date, which was denied by the RO in a 
September 2002 rating action.  The veteran subsequently 
perfected an appeal as to that decision.

Analysis

In essence, the veteran contends that the effective date of 
service connection should be the date of his original claim 
in May 1988.  However, that claim was ultimately denied by 
the RO in September 1988.  The record shows that the veteran 
was properly advised of this decision and of his appellate 
rights.  See the letter from the RO dated September 28, 1988.  
The veteran did not appeal to the Board.  The September 1988 
RO decision is therefore final.  See 38 C.F.R. § 20.1103 
(2004).

The record reflects that following the September 1988 RO 
decision, a reopened claim for service connection for a 
bilateral foot condition was received on August 31, 2000.  
The RO has established service connection from May 9, 2000, 
finding that a VA outpatient record of that date constituted 
an informal claim to reopen.  See 38 C.F.R. §§ 3.155, 3.157 
(2004).

The Board's inquiry is limited by operation of law to whether 
a request to reopen the previously denied claim of 
entitlement to service connection for a bilateral foot 
condition was filed after September 1988, the date of the 
last final RO decision on the issue of the veteran's 
entitlement to service connection for cold injury residuals, 
and before the current effective date of the award in 
question, May 9, 2000.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The veteran's representative indicated in an August 2001 
statement that the veteran "initially started his claim well 
before 8-31-00".  No specifics were provided.  In 
particular, the representative did not identify any 
communication from of on behalf of the veteran which is 
contended to be a request to reopen the previously denied 
claim.  

After a careful review of the record, the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as a claim to reopen prior to the May 
9, 2000 outpatient treatment.  In fact, the only 
correspondence in this time period is a May 1992 request for 
copies of the veteran's service medical records.  This 
request can hardly be construed as an attempt to reopen his 
previously denied claim of entitlement to service connection 
for cold injury residuals.  

In the absence of an earlier claim to reopen the previously-
denied claim for service connection for cold injury residuals 
of the right and left foot, entitlement to an effective date 
earlier than May 9, 2000 for the grant of service connection 
for such is precluded as a matter of law.  See 38 U.S.C.A. § 
5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

The veteran and his representative also contend that the law 
was altered in 1996 to concede cold injuries to veterans 
participating in the Chosin Reservoir Campaign and the 
veteran should therefore be allowed an earlier effective date 
of May 19, 1996.  See the veteran's June 2002 claim.  

The Board has carefully reviewed the record and conducted 
research in light of 38 U.S.C.A. § 5110(g) and  38 C.F.R. § 
3.114(a), which have been discussed in the law and 
regulations section above.  However, there is no evidence 
that a liberalizing law that was passed in 1996 to allow 
presumptive service connection for frostbite for Chosin 
Reservoir Campaign participants.  Nor is there any evidence 
of a liberalizing VA issue.  The only reference which comes 
close is a VA Under Secretary for Health's Information Letter 
- IL 10-96-030, dated December 31, 1996, that offered 
recommendations for the care and examination of veterans with 
late effects of cold injuries.  This letter noted that Chosin 
Reservoir veterans experienced high rates of cold injuries.  
This letter does not amount to a liberalizing law or issue; 
it is merely a recommendation letter to health care 
providers.  

A careful search of the law and VA regulations does not 
disclose any special provision applicable to Chosin Reservoir 
survivors.  The veteran and his representative have 
themselves identified no such provision of law.

The veteran's representative, in an April 2004 statement, 
quoted a statement made in the January 2003 SOC that "the 
evidence of record does not show that you met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing VA issue in 1996."  Although not elegantly 
worded, this statement would appear to amount to a concession 
of the part of the RO that there was a liberalizing VA issue.  
However, the RO did not specifically identify the purported 
liberalizing issue, or indeed what the purported eligibility 
criteria were.  As discussed above, the Board has identified 
no such liberalizing issue.  The RO's statement is erroneous.

The veteran additionally argued in his December 2002 notice 
of disagreement that he should receive an earlier effective 
date in 1966, "when the U.S. Congress authorized the V.A. to 
finally recognize 'frost bite' as an accepted disability."  
Again, the veteran has identified no such legislation, and 
the Board is aware of none.  Moreover, even if such 1966 
legislation existed, it would be of no consequence to the 
veteran's earlier effective date claim.  As discussed above, 
the veteran did not file his first claim of service 
connection until 1988, and the current claim was not filed 
until 2000.  

Therefore, the earliest effective date available by law is 
May 9, 2000, the date the RO determined he filed an informal 
claim to reopen his previously denied claim of service 
connection for frostbite residuals of both feet..  

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of May 9, 
2000 is the earliest effective date assignable for service 
connection for cold injury residuals of the feet as a matter 
of law.  The benefits sought on appeal are accordingly 
denied.

Additional comments

The veteran has expressed dissatisfaction with the RO's 1988 
decision.  The veteran noted in a February 2002 statement 
that "I believe that in 1988 I presented myself to the VA 
with essentially the same symptoms, history and diagnosis.  
Therefore, I contend that [sic] VA rating decision dated 
September 20, 1988 denying me service connection for 
residuals of cold injury was a clear and unmistakable 
error."  

The Board does not view the veteran's contentions as being 
sufficient to raise a claim of clear and unmistakable error 
(CUE) in the September 1988 rating decision.  See 38 C.F.R. 
§ 3.105 (2004).  A specific allegation of error must assert 
more than mere disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of clear and unmistakable error the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
To raise a valid claim of CUE, the Court has held that an 
appellant must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been manifestly different but for the alleged 
error.  See Fugo v. Brown, 6 Vet. App. 40 (1993); see also 
Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

In any event, a CUE claim has not been adjudicated by the RO.  
The Board is therefore without authority to consider the 
matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  If 
the veteran in fact wishes to file a CUE claim as to the 
September 1988 rating decision, he and his representative 
should contact the RO, keeping in mind the Board's discussion 
above.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for frostbite residuals of the feet when such 
disability existed prior to May 9, 2000.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As discussed above, the Board has decided this case 
based on its application of this law to the pertinent facts.


ORDER

Entitlement to an effective date earlier than May 9, 2000 for 
the grant of service connection for residuals of cold injury 
to the feet is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


